Opinion by
Mr. Justice McGowan.
*611Plaintiffs drew drafts, with bills of lading attached, on one Pool, and sent for collection to defendant, who was neither an attorney at law nor a collecting agent. The drafts called for the amounts stated, “with exchange on New York and collection charges.” Defendant surrendered the drafts to Pool on receiving-from him drafts on New York and Charleston for the amounts thereof, New York exchange in full not being obtainable. Defendant forwarded -these drafts to plaintiffs and made no charge. One of the Charleston drafts was not paid, and this action was to recover the amount thereof from the defendant. Under instructions *612from the judge (Pressley), the jury found a verdict for defendant. Plaintiffs appealed. Held—
• 1. If one not in business as a collecting agent, or holding himself out as such, is requested by a friend to collect a particular debt for him, and he, being willing to oblige, undertakes to do so without compensation, he is certainly not liable for loss without proof of his negligence.
2. If exchange on New York, as required by the draft, could not be had, defendant did not render himself personally liable, if he did the best he could for the drawers.
3. Under the circumstances, plaintiffs could not exact from defendant more than an honest effort to save them according to his capacity.
Judgment affirmed.